internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact j peter baumgarten telephone number refer reply to cc it a date date plr-131306-00 taxpayer state w state x state y state z state y rp state z rp year year x a b and c y z date date date date date dollar_figurea dear this responds to taxpayer’s letter dated date requesting a private_letter_ruling as to the application of sec_1031 of the internal_revenue_code code to the proposed transaction specifically taxpayer requests rulings that the transfer of replacement_property received in a like-kind_exchange to a single-member limited_liability_company llc will not violate the requirement under sec_1031 of the code that taxpayer’s replacement_property must be held for productive use in a trade_or_business or for investment after the exchange these are the applicable facts taxpayer a state w corporation which has elected to be taxed under subchapter_s of the code uses the cash_method_of_accounting for maintaining its books and preparing its federal_income_tax returns with the consent of the service taxpayer uses an accounting_period ending on the thirtieth day of april taxpayer was first organized in year as a cattle operation initially its assets included x acres of pasture and agricultural land in state w however to remain economically viable it has gradually diversified its activities spreading out the inherent risks of weather crop variation and commodity pricing thus over the past several years it has engaged in the businesses of a b and c in addition to these various enterprises taxpayer purchased a y acre steer-grazing ranch in state x in year on date taxpayer entered into contract to sell certain unencumbered real_property consisting of z acres of land located in state w the relinquished_property or rq for dollar_figurea taxpayer entered into this contract intending to exchange the relinquished_property for like-kind replacement_property in a transaction that would qualify as a deferred_like-kind_exchange under sec_1031 of the code on date taxpayer executed exchange and escrow agreements with a qualified_intermediary as that term is defined in sec_1_1031_k_-1 of the income_tax regulations hereinafter qi these agreements prohibited taxpayer from actually or constructively receiving money or property arising from the transfer of rq other than properly identified like-kind_property prior to the occurrence of the events specified in sec_1_1031_k_-1 and g the escrow and exchange agreements were drafted to meet the requirements set forth in sec_1_1031_k_-1 on date taxpayer assigned its rights in the contract of sale of rq as amended to qi and gave written notice of this assignment to the purchaser at the closing rq was deeded directly to the purchaser and all sales proceeds were paid to qi who deposited the proceeds into a qualified_escrow_account within the meaning of sec_1_1031_k_-1 the transfer of rq was effectuated in a manner that met all the requirements of sec_1_1031_k_-1 and sec_1_1031_k_-1 example within days after the date on which taxpayer transferred rq taxpayer identified four replacement properties the aggregate fair_market_value of which as of the end of the identification period did not exceed percent of he aggregate fair_market_value of rq as of the date rq was transferred by taxpayer the identification was in writing was sent to qi and unambiguously described the possible replacement properties taxpayer met all of the requirements for the identification of replacement_property set forth in sec_1_1031_k_-1 on date taxpayer assigned its rights under a certain agreement to acquire a hotel property located at state y one of the properly identified replacement properties and hereinafter referred to as state y rp to qi prior to the assignment taxpayer gave written notice to the seller of the state y rp that it was assigning its rights under the agreement of purchase and sale to qi before days after the date on which taxpayer transferred rq and before the due_date of taxpayer’s federal_income_tax return for the year in which the transfer of rq occurred qi transferred funds from the qualified_escrow_account to the seller of the state y rp the state y rp was deeded directly to taxpayer the assignment notice transfer of funds from escrow and direct deeding with respect to the state y rp were all completed in a manner that strictly complied with the requirements of sec_1_1031_k_-1 and sec_1_1031_k_-1 example on date taxpayer assigned its rights under a certain agreement to acquire a hotel property located at state z one of the properly identified replacement properties and hereinafter referred to as state z rp to qi prior to the assignment taxpayer gave written notice to the seller of the state z rp that it was assigning its rights under the agreement of purchase and sale to qi before days after the date on which taxpayer transferred rq and before the due_date of taxpayer’s federal_income_tax return for the year in which the transfer of rq took place the qi transferred funds from the qualified_escrow_account to the seller of the state z rp the state z rp was deeded directly to taxpayer the assignment notice transfer of funds from escrow and direct deeding with respect to the state z rp were all completed in a manner that strictly complied with the requirements of sec_1_1031_k_-1 and sec_1 k - g example all proceeds from rq were reinvested in the state y rp and state z rp taxpayer holds state y rp and state z rp for use in its trade_or_business or for investment the hotel businesses operated on these replacement properties are subject_to significant and unique liability risks that can best be managed by holding the properties on which they operate in separate single-asset entities in addition to satisfy the post- exchange business requirements of the replacement properties and certain other businesses of taxpayer taxpayer will borrow money using the replacement properties as collateral the prospective lenders will require each of the replacement properties be held in single-asset entities as a condition to making the necessary loans to protect its other assets from the risks associated with owning state y rp and state z rp and to meet the prospective lenders’ requirement that each replacement_property be held in a single-asset entity taxpayer desires to transfer each replacement_property to a separate wholly-owned state y limited_liability_company state y llc both state y llcs will either elect to be disregarded as entities separate from their owner or will rely on the default classification rule for single-owner entities under sec_301 b ii the borrowing will occur in a taxable_year subsequent to the taxable_year of the exchange proceeds from the loan s will be used exclusively to advance taxpayer’s business objectives sec_1031 of the code provides that no gain_or_loss will be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment under sec_1_1031_a_-1 of the regulations relating to the meaning of the term like_kind real_property is generally considered to be of like_kind to all other real_property whether or not any of the real_property involved is improved in revrul_75_292 1975_2_cb_333 a like-kind_exchange of real_estate between a taxpayer and an unrelated party was followed by the immediate transfer of the replacement_property by the taxpayer to a corporation this corporation was formed by the taxpayer the taxpayer exchanged the newly acquired replacement_property for the stock of the same corporation in a transaction that qualified for nonrecognition of gain under sec_351 of the code in the revenue_ruling the service concluded that the taxpayer did not exchange the real_estate for other real_estate to be held either for productive use in a trade_or_business or for investment instead the service concluded that the replacement_property was acquired for the purpose of transferring it to the new corporation and was not to be held by the taxpayer as a result the service decided as to that taxpayer the exchange did not qualify for nonrecognition under sec_1031 of the code see also revrul_77_297 1977_2_cb_304 and revrul_77_337 1977_2_cb_305 under sec_301_7701-3 a domestic eligible_entity is generally with exceptions noted disregarded as an entity separate from its owner if it has a single owner sec_301_7701-2 provides that in general a business_entity that has a single owner and is not a corporation as defined in sec_301_7701-2 is disregarded as an entity separate from its owner for federal tax purposes in its original submission taxpayer expressed concerned that the transfer of the each replacement_property to a separate wholly-owned state y limited_liability_company would violate the holding requirement as applied in revrul_75_292 in the present case however the transfer by taxpayer of replacement_property to its wholly-owned single-member llc will be disregarded and taxpayer will still be considered the direct owner of such property for federal_income_tax purposes therefore based on the facts presented above we rule as follows the anticipated transfer by taxpayer of the of the state y rp to a single-member state y limited_liability_company the sole member of which will be taxpayer and which will either elect to be disregarded as an entity or will rely upon the default classification rule for single-owner entities under sec_301_7701-3 will not violate the requirement under sec_1031 of the code that taxpayer’s replacement_property be held for productive use in a trade_or_business or for investment the anticipated transfer by taxpayer of the of the state z rp to a single-member state y limited_liability_company the sole member of which will be taxpayer and which will either elect to be disregarded as an entity or will rely upon the default classification rule for single-owner entities under sec_301_7701-3 will not violate the requirement under sec_1031 of the code that taxpayer’s replacement_property be held for productive use in a trade_or_business or for investment no determination is made by this letter whether the described transaction otherwise qualifies for deferral of gain realized under sec_1031 we express no opinion except as specifically ruled above as to the federal tax treatment of the transaction under any other provisions of the code and regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction s that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours associate chief_counsel income_tax accounting by robert m casey senior technician reviewer branch cc
